5>j 33to-n
                                                                             RECEIVED IN
                                                                        COURT OF CRIMINAL APPEALS
  APRIL 21, 2015                                                               APR 24 2015

                                                                               e

                                                      KENNETH RAY BROWN #334618
                                                      JAMES V. ALLRED UNIT
                                                      2101 FM 369 N
                                                      IOWA PARK, TEXAS 76367



     CLERK OFFICE:
     COURT OF CRIMINAL APPEALS
     P.O. BOX 12308, CAPITOL STATION
     AUSTIN, TEXAS 78711


     Re:     EX PARTE   . KENNETH RAY BROWN
             WRIT NUMBER—33,336-11
             TRIAL COURT   NUMBER —348455-F



     CLERK,
           Enclosed is a motion thats to be filed in this Court of Criminal Appeals
     to the above—captioned.
           Please inform me upon the filing of the enclosed motion.


                                                           Thank you,


                                                  Sincerely,


                                                    KENNETH RAY BROWN




CCFILED:




                                         ONE OF ONE PAGE
                                      IN THE

                             COURT OF CRIMINAL APPEALS



EX PARTE                                 §          WRIT NUMBER--33,336-11

KENNETH RAY BROWN,                       .          TRIAL COUNT NUMBER--348455-F
           Movant.                       s


                MOTION FOR AN EVIDENTIARY HEARING IN CONVICTING

                COURT TO DEVELOP FACTS AS TO WHETHER APPLICANT

                     HAD THE BENEFIT OF COUNSEL REPRESENTATION


    This motion is brought Pro Se by Kenneth Ray Brown a State Prisoner of Texas

herein called "MOVANT or BROWN" and submits this motion pursuant to the Rules of

Texas Courts.

   Movant request a simple hearing in the 248th District Court of Harris County,

Texas (trial Court) in order for the convicting court to aid this Court of
Criminal Appeals in developing the FACTS from the Official Court Records.

   The FACTS that would be developed concerns matters to the above-captioned

cause in this Court for consideration. As to whether the Applicant had the benefit

of COUNSEL REPRESENTATION thereto all the proceeding, or "critical stages" follow
ing the State's requested and granted PETITION OFR DISCRETIONARY REVIEW (PDR).
Movant would show the following for such hearing.

                                        I.


  The FACTS to this mater for development are whether Brown (Applicant) was
without the benefit of counsellor prevented from the benefit of counsel represent

ation for his reinstated conviction, and reinstated direct appeal as claimed and

presented in the current 11.07 application. Which claims are highly disputed by

the District Attorney for Harris County, Texas. This dlsput is clearly indicated
from the STATE'S ORIGINAL ANSWER that states; "The State denies the factual allegation
made in the instant application, except those supported by the official court record."
Id. 2.    The District Attorney's statement appears and indicates a mutilation of
the facts, or an attempt to mar the official court records without providing this
Court with the necessary records needed to develop and establish that Brown was
provided by the Court(s)' fulfillment of their obligation of appointing counsel for
Brown's indigent status as to providing his United States Constitution Sixth Amend
ment Rights to Counsel at "critical stages" of the reinstated conviction, and rein
stated first direct appeal. Which proceedings determined his fate as to the affirmed
adjudication judgment under cause number 10-83-095-CR and his life imprisonment.

                                     II.


   The FACTS that needs to be develop from the records in a hearing of Brown's
current 11.07 application reach back as far as OCTOBER 30, 1985 which is the date
that the Court of Criminal Appeals granted the State's requested PDR. Since it is
necessary to reach back to October 30, 1985 in order to determine Brown's claims of
being without, or prevented from the benefit of counsel following said date. And,
to determine as to whether the State agree upon this factual allegation, or denies
                                                         i
this allegation. A hearing should be order in the convicting court to settle what
happened following the granted State's PDR since such happening are not agreed upon
nor disagreed upon. Such is indicated in the District Attorney's statement. Id. 2.
   Since the District Attorney has created an imbroglio statement as to which claims
are supported by the records. This significance of Brown being without, or prevented
from the benefit of counsel representation following the State's granted PDR must be
develop in a hearing in order to determine whether the adjudication judgment under
cause number 10-83-095-CR is in FACT a void judgment as presented in writ number.

33,336-11.    ;                                      "'
                                     III.


   The FACTS that needs to be develop from the official court records in a hearing     "O
of Brown's current 11.07 application reach back as far as NOVEMBER 25, :£987 which

is the date that the Court of Criminal Appeals following the State's granted PDR

remanded Brown's successful reversal of the trial court's conviction back to the

Tenth Court of Appeals for reconsideration of it initial disposition. With this in

mind, its also necessary to reach back to JANUARY 21, 1988 which is the date that

the Tenth Court of Appeals affirmed the adjudication judgment under cause number

10-83-095-CR following the remand.

   Since these two dates:?, are significance to Brown's claims presented in the current

11.07 application as to him being without the benefit of counsel, or prevented from

the benefit of counsel. At this "critical.stage" of the remand, which remand clearly
reinstated the original direct appeal;.Thereby clearly involving Brown's liberty.

A hearing should be order in the convicting court to develop and settle what happened
between November 25, 1987 and January 21, 1988 since such happening are not agreed

upon, nor disagreed upon by the State.

   A hearing to develop the FACTS as to whether Brown's factual allegations are true
and correct as presented and argued in the current 11.07. applciation of him not

participating, nor having counsel representing on his behalf during the proceedings

of his reinstated direct appeal. Which proceedings imprison him for life. Such hearing

would account for this allegation.

   Since the District Attorney has created an imbroglio situation of FACTS (referring
to the statement in the original ANSWER Id .-2) as to which claims are supported by
         1                            i                    i
the records. The significance of Brown s factual.: allegations of being without, or

prevented from the benefit of counsel representation following the remand of his

successful direct appeal and the reinstated direct appeal which determined his fate.

Thus, a hearing is in order to develop and determine whether the factual allegations
as presented and argued in writ 33,336-11 are true and correct. Thereby such findings
of facts would aid this Court's decision as to whether the adjudication judgment
under cause number 10-83-095-CR is in fact a void judgment.

                                    1 IV.               .

   As the dates indicates in this motion. The proceedings that'actually imprisoned
Brown for life goes back some 30 years or more. Thus, his factual allegations as •

presented in this motion and argued in the 11.07 application are twine with those

proceedings of his reinstated conviction, and reinstated direct appeal in a way

that must be asserted, or ascertain in a fact finding hearing in order to declare

the claimed judgment a void judgment.

   However, according to State and Federal Law as argued in ground one of writ

33,336-11. Any factual allegations that suport a void judgment can be brought to the

Court's attention at any time any place regardless of how old the dates indicates

of the claims. State and Federal Law recognizes that a void judgment cannot be

terminated or discontinued from which it was enter. This.law includes' any state or
federal procedural bar.                                     :

   As in this matter, the claimed void judgment was enter under factual allegations
                                                            i
that the proceedings that affirmed the adjudication judgment, Brown was without, or
prevented from the benefit of counsel representation.

   However, it is this Court's duty to order any hearing that may ascertain claims

as presented in writ number 33,336-11. Thereby this Court can make a fair and

impartial decision.

WHEREFORE, PREMISES CONCIDERED, Movant/Brown prays that this Honorable Court of

Criminal Appeals would grant this motion thereby ordering the convicting court to

conduct a FACT findings to the factual allegations as presented in this motion and

argued in the 11.07 writ of habeas corpus under writ number 33,336-11.

               fit                              Respectfully submitted,
Signed on thisy^Y day of April, 2015.             k^^yy^6^r~^C^. yt n             \
             ~*^                             ^FKmiPTOC     BROWN /TV < '^Luy c
                                                       sv *m5htJM
                                             KENNETH RAY                          J

                                        4